     Case 3:19-cv-00553-M Document 6 Filed 03/11/19                 Page 1 of 29 PageID 66


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Civil Action No. 3:19-cv-553-M
                                             )
JMA PARTNERS, INC., a corporation            )
d/b/a GUARDIAN PHARMACY                      )       CONSENT DECREE OF
SERVICES, and JACK R. MUNN, an               )       PERMANENT INJUNCTION
individual,                                  )
                                              )
                                              )
                      Defendants.             )


       Plaintiff, the United States of America, by its undersigned attorneys, having filed a

Complaint for Injunction against JMA Partners, Inc., a corporation doing business as Guardian

Pharmacy Services ("Guardian"), and Jack R. Munn, an individual (collectively, "Defendants"),

and Defendants having appeared and having consented to the entry of this Consent Decree of

Permanent Injunction (the "Decree") without contest, without admitting or denying the

allegations in the complaint, and before any testimony has been taken, and the United States of

America having consented to this Decree;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

        1.     This Court has jurisdiction over the subject matter and over all parties to this

action under 28 U.S.C. §§ 1331 and 1345, 21 U.S.C. § 332(a), and its inherent equitable

authority.
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 2 of 29 PageID 67
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 3 of 29 PageID 68
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 4 of 29 PageID 69
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 5 of 29 PageID 70
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 6 of 29 PageID 71
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 7 of 29 PageID 72
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 8 of 29 PageID 73
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 9 of 29 PageID 74
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 10 of 29 PageID 75
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 11 of 29 PageID 76
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 12 of 29 PageID 77
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 13 of 29 PageID 78
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 14 of 29 PageID 79
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 15 of 29 PageID 80
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 16 of 29 PageID 81
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 17 of 29 PageID 82
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 18 of 29 PageID 83
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 19 of 29 PageID 84
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 20 of 29 PageID 85
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 21 of 29 PageID 86
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 22 of 29 PageID 87
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 23 of 29 PageID 88
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 24 of 29 PageID 89
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 25 of 29 PageID 90
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 26 of 29 PageID 91
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 27 of 29 PageID 92
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 28 of 29 PageID 93
Case 3:19-cv-00553-M Document 6 Filed 03/11/19   Page 29 of 29 PageID 94
